Citation Nr: 0933405	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1957 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously denied the Veteran's claim in May 
2008, and the Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion for Remand, which was granted in a March 2009 
Order by the Court.  Therefore, the case has been returned to 
the Board for actions consistent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand specifically noted two issues as 
reasons to remand the case for further development.  The 
first issue regards the Veteran's July 2006 VA audiology 
examination, while the second issue regards the Veteran's 
August 2006 ear disease VA examination.  

The VA examiner who conducted the July 2006 audiological 
examination opined that the Veteran's bilateral hearing loss 
was the result of noise exposure experienced while serving in 
the military.  However, no rationale was furnished for that 
conclusion.  The Joint Motion for Remand indicates that a 
rationale should be obtained from the July 2006 examiner or a 
new audiological examination be conducted.

The Veteran has testified that he believes the August 2006 
ear disease examiner may have been biased against him based 
on their former work relationship.  He claimed that the 
examination was not fair or balanced.  The Joint Motion for 
Remand noted that the Board was not required to discount the 
August 2006 medical opinion merely on the basis of the 
Veteran's unsubstantiated assertions; however, the Board is 
required to advise the Veteran to submit evidence which would 
impeach the credibility of the August 2006 examiner.  
Therefore, the Board is also remanding the issue to allow the 
RO to advise the Veteran in accordance with the Joint Motion 
for Remand. 

Without addressing the Veteran's claim of bias in connection 
with the August 2006 ear examination, since the Board is 
remanding this case for additional development it is 
appropriate to afford the Veteran another ear disease 
examination by a different examiner.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should advise the Veteran to 
submit any evidence that would impeach the 
credibility of the August 2006 VA ear 
disease examiner's opinion.  

2.  If possible, the claims file should be 
returned to the same examiner who provided 
the July 2006 VA audiological examination.  
The examiner should be afforded an 
opportunity to clarify and expand upon his 
opinion that the Veteran's bilateral 
hearing loss was the result of noise 
exposure experienced while serving in the 
military.  The examiner should furnish a 
detailed rationale supporting his 
conclusion.

If, and only if, the July 2006 
audiological examiner is no longer 
available, the Veteran should be afforded 
a new audiological examination for the 
purpose of ascertaining the nature and 
etiology of any current bilateral hearing 
loss.  The claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any bilateral hearing 
loss began during service or is otherwise 
causally or etiologically related to the 
Veteran's noise exposure during active 
duty service.  A detailed rationale should 
be provided for all opinions.

3.  The Veteran should be scheduled for a 
VA ear disease examination by an examiner 
other than the examiner who conducted the 
August 2006 examination.  The claims file 
must be made available to the examiner and 
reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
bilateral hearing loss began during 
service or is otherwise causally or 
etiologically related to the Veteran's 
noise exposure during active duty service.  
A detailed rationale should be provided 
for all opinions.

4.  In the interest of avoiding further 
remand, the RO should review the VA 
examination reports to ensure that they 
include clear opinions supported by a 
rationale.  If not, they should be 
returned to the examiner(s) to remedy any 
such deficiency. 

5.  The RO should then review the expanded 
record and determine if service connection 
may be granted for bilateral hearing loss.  
Unless the benefit sought is granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


